Citation Nr: 1139508	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  10-19 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL


The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1975. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In August 2011, the Veteran appeared at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is in the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

At his August 2011 Board hearing, the Veteran testified that he sustained two separate injuries to his right and left ankles while stationed in Germany, and in both instances, was placed in ankle casts during inpatient hospital treatment.  While there is no record of either injury in his service treatment records, the inpatient treatment records may have been maintained at the respective medical facilities and as such, housed separately from the Veteran's other service treatment records.  See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).

An April 2011 letter from the Social Security Administration to the Veteran, associated with the claims file, indicates that the Veteran became eligible for SSA disability benefits beginning in February 2011.  Further, the Veteran testified at his August 2011 Board hearing that he believed the SSA award was due in part to his orthopedic disabilities.  However, neither the formal disability determination nor the records considered by SSA in making that determination are of record; these SSA documents must be obtained.  When VA is put on notice of the existence of SSA records which have the reasonable possibility of substantiating the Veteran's claim for benefits, as here, it must seek to obtain those records before proceeding with the appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Finally, under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is necessary if the evidence of record contains competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability, establishes that the Veteran suffered an event, injury or disease in service, and indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Here, the Veteran testified as to bilateral ankle injuries in service, and the statement submitted from Dr. Tuuk tends to suggest a nexus between the Veteran's current bilateral ankle condition and such in-service injuries.  Thus, the low threshold standard of McLendon is satisfied, and a VA examination of the ankles is warranted.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the custodian of records from the emergency departments for the (now-closed) hospitals at Rhein-Main Air Base, Frankfort, Germany, and Lindsey Air Station, Wiesbaden, Germany, for any evidence that the Veteran was treated for injuries to his ankles in 1973 and 1974.  If the records do not exist, are determined to be unavailable, or further efforts to obtain them would be futile, notify the Veteran and his representative in accordance with the provisions of 38 C.F.R. § 3.159(e), and associate a copy of that letter with the claims file.  

2.  Contact the Social Security Administration (SSA), and request that the SSA provide a copy of their recent disability determination and all records considered in making that determination.  Associate these records with the claims file; if records are unavailable, include a note to that effect in the Veteran's claims file.

3.  Schedule the Veteran a VA examination to determine the etiology of his current bilateral ankle disability.  The claims file and a copy of this remand should be provided to the examiner and reviewed in conjunction with the examination.  A complete physical examination, and radiologic testing if necessary, should be completed.  After that physical examination and review of the claims file, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right ankle disability, left ankle disability, or bilateral ankle disabilities are related to the Veteran's military service or any incident therein, to include the claimed 1973/1974 injuries resulting in hospitalization.  

The examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is medically sound to find in favor of causation as it is to find against causation.  A complete rationale must be provided for any opinion(s) rendered, citing to clinical findings and/or claims file documents as appropriate.

4.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for a scheduled examination, associate a copy of the examination notice letter with the claims file, and indicate whether any notice that was sent was returned as undeliverable.

5.  Readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case to the Veteran and his representative and provide them with adequate period of time in which to respond.  Then return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
J. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

